MORROW, Presiding Judge.
Assault with intent to murder is the offense ; penalty assessed at confinement in the penitentiary for one year.
The assault is alleged to have been made upon Mamie Cobbin with a knife. The evi-*1118denee heard on the trial, is not brought up for review.
Exception was reserved to the charge of the court, but, in the absence of the evidence, we are unable to appraise the complaint of the charge.
The bill complaining of the alleged argument of the district attorney is not approved as to its terms. An instruction was given to the jury to disregard the argument. However, the bill is qualified in a manner as to put a different phase on the consequence of the remarks of the State’s attorney.
The motion for new trial advances no new matter, and, considered in the light of the record, presents nothing upon which a reversal of the judgment can be predicated.
The judgment is affirmed.